NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DOMINGA TORRES ARREOLA; et al.,                 No.    19-71336

                Petitioners,                    Agency Nos.       A206-914-129
                                                                  A206-914-130
 v.                                                               A206-914-131

WILLIAM P. BARR, Attorney General,
                                                MEMORANDUM*
                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 18, 2019**

Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      Dominga Torres Arreola and her two minor children, natives and citizens of

Mexico, petition for review of the Board of Immigration Appeals’ order dismissing

their appeal from an immigration judge’s decision denying their application for

asylum, withholding of removal, and relief under the Convention Against Torture



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, Garcia-Milian v. Holder, 755 F.3d 1026,

1031 (9th Cir. 2014), and we deny the petition for review.

      Substantial evidence supports the agency’s finding that petitioners’ past

harm did not rise to the level of persecution. See Duran-Rodriguez v. Barr, 918
F.3d 1025, 1028 (9th Cir. 2019) (“threats alone, particularly anonymous or vague

ones, rarely constitute persecution”). In their opening brief, petitioners do not

challenge the agency’s determination that petitioners failed to show that they could

not safely relocate to another part of Mexico or that it would be unreasonable to

expect them to do so. See Corro-Barragan v. Holder, 718 F.3d 1174, 1177 n.5

(9th Cir. 2013) (failure to contest issue in opening brief resulted in waiver). Thus,

petitioners’ asylum and withholding of removal claims fail.

      In light of this disposition, we need not reach petitioners’ remaining

contentions regarding asylum and withholding of removal. See Simeonov v.

Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies are not required

to decide issues unnecessary to the results they reach).

      In their opening brief, petitioners do not challenge the agency’s denial of




                                          2                                    19-71336
CAT relief. See Corro-Barragan, 718 F.3d at 1177 n.5.

      PETITION FOR REVIEW DENIED.




                                      3                 19-71336